     Case 3:20-cv-00517-MMA-RBM Document 56 Filed 06/09/21 PageID.398 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
      PRODUCE PAY, INC.,                                           Case No.: 20-cv-517-MMA (RBM)
10
                                                                   ORDER ADOPTING IN PART AND
11                                              Plaintiff,         MODIFYING IN PART REPORT
      v.                                                           AND RECOMMENDATION OF
12                                                                 UNITED STATES MAGISTRATE
      FVF DISTRIBUTORS INC., et al.,                               JUDGE;
13
                                                                   [Doc. No. 55]
14                                          Defendants.
                                                                   ORDER GRANTING IN PART
15                                                                 PLAINTIFF’S MOTION FOR
                                                                   ORDER ENFORCING
16                                                                 SETTLEMENT AGREEMENT
17                                                                 [Doc. No. 48]
18
19
20             On March 19, 2020, Produce Pay, Inc. (“Plaintiff”) initiated this action against
21    FVF Distributors Inc. and F. David Avila (collectively, “Defendants”) pursuant to the
22    Perishable Agricultural Commodities Act, 7 U.S.C. §§ 499a et seq. See Doc. No. 1. In
23    October 2020, the parties participated in an Early Neutral Evaluation conference before
24    United States Magistrate Judge Ruth Bermudez Montenegro wherein the case settled.
25    See Doc. No. 43. Thereafter, the parties executed a settlement agreement (the
26    “Settlement Agreement”). See Doc. No. 48-2 at 15–18.1 Plaintiff now seeks to enforce
27
28    1
          Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                             -1-                       20-cv-517-MMA (RBM)
     Case 3:20-cv-00517-MMA-RBM Document 56 Filed 06/09/21 PageID.399 Page 2 of 3



 1    the Settlement Agreement and asks the Court to enter judgment against Defendants
 2    consistent with the terms of the Settlement Agreement. See Doc. No. 48. The matter was
 3    referred to Judge Montenegro for preparation of a Report and Recommendation pursuant
 4    to Title 28, § 636(b)(1) and Federal Rule of Civil Procedure 72. Judge Montenegro has
 5    issued a thorough and well-reasoned Report recommending that the motion be granted in
 6    its entirety. See Doc. No. 55.
 7          Pursuant to Rule 72(b) of the Federal Rules of Civil Procedure and 28 U.S.C.
 8    § 636(b)(1), the Court must “make a de novo determination of those portions of the report
 9    . . . to which objection is made,” and “may accept, reject, or modify, in whole or in part,
10    the findings or recommendations made by the magistrate [judge].” 28 U.S.C.
11    § 636(b)(1); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
12    Objections to the Report and Recommendation were due no later than June 1, 2021. See
13    Doc. No. 55 at 11. To date, no objections have been filed, and the time for doing so has
14    expired. See Docket.
15          The Court finds that Judge Montenegro has issued an accurate Report and well-
16    reasoned recommendation that the Court enforce the Settlement Agreement and award
17    attorney’s fees to Plaintiff’s counsel. Specifically, the Court agrees with Judge
18    Montenegro’s analysis and finds that the parties knowingly and voluntarily entered into a
19    valid and binding Settlement Agreement under California law. See Doc. No. 55 at 6.
20    The Court therefore ADOPTS the Report and Recommendation to that extent and
21    GRANTS Plaintiff’s motion to enforce the Settlement Agreement. Moreover, as Judge
22    Montenegro aptly concluded, the Settlement Agreement provides for attorney’s fees
23    incurred in enforcing the Settlement Agreement and thus Plaintiff is entitled to them. See
24    id. at 11. Therefore, the Court also ADOPTS that portion of the Report and
25    Recommendation and AWARDS attorney’s fees in the amount of $2,250 to Maurice
26    Wutscher LLP.
27          The Court, however, declines to enter judgment against Defendants in the total
28    amount of $42,250 at this time. Plaintiff’s request is premature. The issue of the

                                                   -2-                      20-cv-517-MMA (RBM)
     Case 3:20-cv-00517-MMA-RBM Document 56 Filed 06/09/21 PageID.400 Page 3 of 3



 1    Settlement Agreement’s validity and enforceability is distinct from Defendants’ alleged
 2    breach and Plaintiff’s entitlement to judgment. The latter has not been sufficiently
 3    briefed. Further, even assuming Plaintiff demonstrated that Defendants breached the
 4    Settlement Agreement, Plaintiff does not explain how such a breach entitles it to
 5    immediate judgment for the full amount under either the terms of the Settlement
 6    Agreement or California law. Moreover, it appears that Defendants have until July 13,
 7    2021 to tender full payment. See Doc. No. 48-2 at 16. And if Defendants do so, the
 8    terms set forth in paragraph 7 of the Settlement Agreement seem to indicate that the
 9    parties will stipulate to dismissal of the action in lieu of seeking entry of judgment. See
10    id. at 17.
11           Accordingly, the Court MODIFIES the Report and Recommendation and
12    DENIES Plaintiff’s request for judgment without prejudice. The Court instead
13    DIRECTS the parties to contact Judge Montenegro’s chambers, on or before June 15,
14    2021, to schedule a further Settlement Disposition Conference.
15           IT IS SO ORDERED.
16    Dated: June 9, 2021
17                                                  _____________________________
18                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                   -3-                      20-cv-517-MMA (RBM)
